Citation Nr: 9923416	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 1994 
for the grant of service connection for post-traumatic stress 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

During a hearing in January 1996, the veteran indicated that 
he was in receipt of Social Security disability benefits.  
The veteran added that he was unsure as to the basis for the 
grant of benefits, suggesting that he had filed his claim on 
the basis of a number of disabilities, including post-
traumatic stress disorder, and that the grant of benefits may 
have been premised upon "a combination of all [his] 
disabilities."  The claims file does not reflect an attempt 
by the RO to secure a copy of a decision of the Social 
Security Administration granting benefits.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet.App. 67, 74 (1996).

In addition, in a VA Form 1-9 (Appeal to Board of Veterans' 
Appeals) dated in October 1995 the veteran indicated that he 
wish to proceed with his appeal on the specific issues of 
PTSD.  Thus, the veteran perfected an appeal for a claim for 
an earlier effective date for a grant of service connection 
for post-traumatic stress disorder, as well as for an 
increased rating for post-traumatic stress disorder, through 
a VA Form 9 filed in October 1995.  It does not appear that 
the veteran ever withdrew the issue of an earlier effective 
date for a grant of service connection for post-traumatic 
stress disorder.  Further, in that appeal the veteran 
requested a hearing before the RO.  Although the veteran was 
afforded a hearing in January 1996, the hearing officer 
characterized the issue as simply entitlement to an increased 
evaluation.  It is unclear whether the veteran also desired a 
hearing with respect to the issue of entitlement to an 
earlier effective date.  That question should be clarified, 
and, if necessary, corrective action should be taken.

Finally, in September 1995, the veteran was afforded a 
Statement of the Case with respect to the issue of 
entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.  
Additional pertinent evidence has been associated with the 
claims file since that time; however, the claims file does 
not reflect that the veteran has since been afforded a 
Supplemental Statement of the Case with respect to that issue 
or that the RO otherwise has considered the additional 
evidence with respect to the issue in question.  The claims 
file also does not reflect a waiver by the veteran of the 
right to have that evidence considered by the RO as a 
prerequisite to any action by the Board.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the Social 
Security Administration and obtain any 
decision awarding the veteran disability 
benefits, as well as all supporting 
medical benefits utilized in making that 
decision.  

2.  The RO should contact the veteran and 
request clarification as to whether the 
veteran wishes a hearing before the RO 
with respect to the issue of entitlement 
to an earlier effective date for service 
connection of post-traumatic stress 
disorder.  If so, the veteran should be 
afforded a hearing with respect to that 
issue.

3.  The RO should obtain and associate 
with the claim file any additional 
records of treatment for PTSD pertaining 
to the veteran dated since March 1997 
from the VA medical facilities in 
Columbus and Chillicothe, Ohio.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










